Title: To Thomas Jefferson from Sir John Sinclair, 1 January 1804
From: Sinclair, Sir John
To: Jefferson, Thomas


                  
                     Dear Sir/ 
                     Charlotte Square Edinburgh.—1st January.—1804.
                  
                  On various accounts, I received with much pleasure, your obliging letter of the 30th of June last, which only reached me, at this place, on the 19th of November.—I certainly feel highly indebted to Mr Binns, both for the information contained in the pamphlet he has drawn up; and also, for his having been the means of inducing you to recommence our correspondence together, for the purpose of transmitting a paper, which does credit to the practical farmers of america.—
                  As to the Plaster of Paris, which Mr Binns so strongly recommends, it is singular, that whilst it proves such a source of fertility with you, it is of little avail, in any part of the British Islands, Kent alone excepted. I am thence inclined to conjecture, that its great advantage must arise, from its attracting moisture from the atmosphere, of which we have in general abundance in these Kingdoms, without the intervention of that agent; and the benefit which has been found from the use of this article in Kent, (one of the dryest Counties in England) tends to countenance this hypothesis.—
                  I hear with peculiar pleasure, that a central Society, or Board of agriculture, has been established in america, which I hope will prove of singular utility to that thriving Empire.—Regarding that important institution, and the subject of European politics in general, I beg herewith to transmit some additional observations.
                  Ever since I have been engaged in public life, which commenced in the year 1780, it has been my constant wish, to encourage as much as possible, an intimate connexion between the two countries, and to cultivate a friendly intercourse with the many respectable characters which america produces. In that particular I have been extremely successful; and I consider as a circumstance of peculiar good fortune, that it has been in my power to establish, a friendly correspondence, with the distinguished statesman, who now fills the Presidency of the United states.—
                  Accept of my best wishes for the happiness of the new Empire in general; and more especially of those, who are so laudably and successfully employed, in directing its councils, and promoting its prosperity.
                  
                     John Sinclair 
                  
               